Citation Nr: 0946129	
Decision Date: 12/04/09    Archive Date: 12/18/09	

DOCKET NO.  06-01 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The Veteran had periods of active service from March 1967 to 
July 1967 and from May 1968 to December 1969.  He also had 
periods of National Guard service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the VARO 
in Reno, Nevada, that, in pertinent part, denied entitlement 
to service connection for bilateral hearing loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
should further action be required.


REMAND

The record as it stands is inadequate for the purpose of 
rendering a fully informed decision as to the claim of 
entitlement to service connection for bilateral hearing loss.  
Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the Veteran in 
developing facts pertinent to the claim.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  

The Veteran was accorded an audiologic examination by VA in 
August 2005.  The claims file was reviewed by the examiner.  
Audiometric testing revealed a mild to severe sensorineural 
hearing loss bilaterally.  The examiner stated " the cause of 
the hearing loss cannot be determined without resorting to 
speculation."  This opinion is tantamount to no opinion.  See 
Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  

In view of the foregoing, the Board finds that additional 
development is in order and the case is REMANDED for the 
following:

1.  VA must review the record and ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 (VCAA), 
with regard to VA's duties to notify and 
assist claimants in the development of 
their claims.

2.  The Veteran should be asked to 
indicate whether or not he has received 
treatment from any sources, either VA or 
non-VA, for his hearing loss in the years 
following service.  With regard to VA, 
any records with regard to hearing loss 
since 2005 should be obtained and 
associated with the claims folder.  With 
regard to non-VA treatment, the Veteran 
should provide names and addresses of any 
individuals who treated or evaluated him 
for hearing loss in the years following 
service discharge.  Following his 
authorization for release of any such 
information, any such individuals should 
be contacted and asked to provide records 
pertaining to treatment or evaluation of 
the Veteran for hearing loss.  If no such 
records are available, this should be so 
indicated.  

3.  Thereafter, the Veteran should be 
accorded an audiological evaluation by a 
health care professional knowledgeable in 
audiology.  The claims file must be made 
available to the examiner for review, and 
the examination report should reflect 
that such review has been accomplished.  
All appropriate testing should be 
conducted, and the examiner should 
provide an opinion as to whether it is 
more likely than not (that is, 
probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), or less likely than not (that 
is, probability less than 50 percent) any 
current hearing loss had its origin in 
service or is in any way related to the 
Veteran's active service.  The examiner 
is asked to comment on the finding of a 
30 decibel loss in the left ear at 4,000 
Hertz at the time of immobilization 
examination of the Veteran in August 1969 
and the normal audiogram results at the 
time of periodic National Guard testing 
in 1974, 1979, and 1983.  Any opinion 
expressed should be supported by complete 
rationale.  If the examiner is not able 
to provide the requested opinion without 
resort to speculation, it should be so 
stated and he or she must discuss why an 
opinion is not possible.  

4.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal is not granted, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be afforded the appropriate time 
period within which to respond.  

Then, the case should be returned to the Board, if otherwise 
in order.  The Board intimates no opinion as to any final 
outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  

This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).



